DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to amendments and remarks filed on 05/26/2022. In the current amendments, claims 3 and 4 are cancelled, claims 1, 2, 5, 6, and 8-11 are amended, and claims 13-16 are added for examination. Claims 1, 2, and 5-16 are pending and have been examined.
	In response to amendments and remarks filed on 05/26/2022, the objection to the specification, the objection to claims 1-12, the claim interpretation under 35 U.S.C. 112(f), the 35 U.S.C 112(a) rejections to claims 3-13, and the 35 U.S.C. 103 rejections to claims 1-3 made in the previous office action have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Surinder Sachar (Reg. No. 34.423) on June 17, 2022.

The application is amended as follows – Claims 1, 10, 14, 15, and 16 are amended:

Claim 1. (Currently Amended) A neural network device comprising: 
a plurality of cores each executing computation and processing of a partial component in a neural network; and 
a plurality of routers transmitting data output from each of the plurality of cores to one of the plurality of cores such that computation and processing are executed according to a structure of the neural network, wherein 
each of the plurality of cores outputs at least one of a forward data propagated through the neural network in a forward direction and a backward data propagated through the neural network in a backward direction, 
each of the plurality of routers is included in one of a plurality of partial regions, 
each of the plurality of partial regions is a forward region or a backward region, 
a router included in the forward region transmits the forward data to another router in a same partial region as the router included in the forward region, and 
a router included in the backward region transmits the backward data to another router in the same partial region as the router included in the backward region, 
each of the plurality of routers includes an outer-region transmission circuitry and an outer-region reception circuitry connected to another router included in another partial region, 
the outer-region transmission circuitry transmits the forward data and the backward data to a connected other router, and 
the outer-region reception circuitry receives the forward data and the backward data from the connected other router, 
each of the plurality of routers further includes an inner-region transmission circuitry and an inner-region reception circuitry connected to another router included in the same partial region as each of the plurality of routers, 
an inner-region transmission circuitry included in the router included in the forward region transmits the forward data to a connected other router, and 
an inner-region reception circuitry included in the router included in the forward region receives the forward data from the connected other router.

Claim 10. (Currently Amended) The device according to claim 9, wherein each of the plurality of routers further includes: 
a third group including an inner-region transmission circuitry and an inner- region reception circuitry connected to another router adjacent along a row direction in the same partial region as each of the plurality of routers; 
a fourth group including an inner-region transmission circuitry and an inner- region reception circuitry connected to another router adjacent along the row direction opposite to the third group in the same partial region as each of the plurality of routers; 
a fifth group including an inner-region transmission circuitry and an inner- region reception circuitry connected to another router adjacent along a column direction in the same partial region as each of the plurality of routers; and 
a sixth group including an inner-region transmission circuitry and an inner- region reception circuitry connected to another router adjacent along the column direction opposite to the fifth group in the same partial region as each of the plurality of routers.

Claim 14. (Currently Amended) The device according to claim 13, wherein 
the plurality of routers transmit 
the forward data output from each of the plurality of cores to one of the plurality of cores such that next processing in the data processing is performed; and 
the backward data output from each of the plurality of cores to one of the plurality of cores such that next processing in the learning processing is performed.

Claim 15. (Currently Amended) The device according to claim 14, wherein 
each of the plurality of routers
when receiving data from one of the plurality of cores, with respect to received data, determines whether or not the next processing in the data processing or the next processing in the learning processing is performed by a core connected to the router itself among the plurality of cores; 
with respect to the received data, when the next processing in the data processing or the next processing in the learning processing is performed by the core connected to the router itself, transmits the received data to the core connected to the router itself; and 
with respect to the received data, when neither the next processing in the data processing nor the next processing in the learning processing is performed by the core connected to the router itself, determines whether the received data is the forward data or the backward data, wherein 
the router included in the forward region transmits, when determination is such that the backward data is received, the backward data to another router included in another partial region; and 
the router included in the backward region transmits, when determination is such that the forward data is received, the forward data to another router included in another partial region.

Claim 16. (Currently Amended) The device according to claim 15, wherein 
the data output from each of the plurality of cores includes a data type; 
the data type is information for identifying the data as the forward data or the backward data; and 
each of the plurality of routers determines whether the received data is the forward data or the backward data based on the data type included in the received data.

Allowable Subject Matter
	Claims 1, 2, and 5-16 are allowed. These claims are renumbered as claims 1-14 upon allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a neural network device. None of the prior arts, either alone or in combination, teaches the following limitations:
…each of the plurality of routers further includes an inner-region transmission circuitry and an inner-region reception circuitry connected to another router included in the same partial region as each of the plurality of routers, 
an inner-region transmission circuitry included in the router included in the forward region transmits the forward data to a connected other router, and 
an inner-region reception circuitry included in the router included in the forward region receives the forward data from the connected other router.

The closest prior arts of record are the following:
Lie et al. (WO 2018/154494 A1) teaches techniques for advance deep learning to improve accuracy, performance, and efficiency involving an array of processing elements performing computations on wavelets of data, where each processing elements includes a compute elements and a routing elements, in order to train weights of a neural network.
Cassidy et al. (US 2019/0236444 A1) teaches neurosynaptic system comprising neurosynaptic chips consisting of cores and routing elements where the cores on one chip can be used to implement the first layer of a neural network and the cores on another chip can be used to implement a second layer of a neural network.
Graves (US 9,263,036 B1) teaches that a neural network can be implemented with separate stacked forward and backward layers where the forward layer only transmits forward data and the backward layer only transmits backward data.

The primary reason for allowance of the claims in this case is the inclusion of the features recited above, now included in the independent claim in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125